Duckworth, Chief Justice.
Upon the hearing of this application for habeas corpus of a prisoner allegedly restrained of his liberty because the sentences which he was serving were null and void because of violations of his constitutional rights in obtaining his conviction by the use of a confession obtained under duress and without the assistance of counsel, the court remanded him for new trial, holding the convictions to be null and void. While the State appealed this ruling, nevertheless, the prisoner was remanded, retried and convicted; and the State, having proceeded to obey the final order, despite the supersedeas, has waived its right of appeal, and the appeal is now moot.

Appeal dismissed.


All the Justices concur.

B. Daniel Dubberly, Jr., Deputy Assistant Attorney General, Arthur K. Bolton, Attorney General, G. Ernest Tidwell, Executive Assistant Attorney General, Carter A. Setlijf, Assistant Attorney General, for appellant.